Exhibit 10.1

AMENDMENT TWO TO EMPLOYMENT AGREEMENT

This Amendment Two To Employment Agreement (“Amendment Two”), dated as of
February 16, 2007, is an amendment to that certain Employment Agreement dated as
of July 26, 2005 (as previously amended on November 8, 2005, the “Agreement”),
by and between i2 Technologies, Inc. (the “Company”) and Michael J. Berry (the
“Employee”), collectively referred to as the “Parties.” Undefined capitalized
terms used herein shall have the meanings ascribed to them in the Agreement.

The Parties hereby amend the Agreement as follows:

1. Section 1.4.7 of the Agreement is deleted in its entirety and replaced with:

“Section 1.4.7 Relocation Terms and Benefits-Resolution. The Parties acknowledge
that the Company has purchased from Employee the Dayton, Ohio residence of
Employee for an amount equal to $700,000 (the “House Purchase Price”). In
addition, the Parties agree that Company will pay to Employee an amount equal to
$100,000 (the “Cash Payment”) in cash and shall issue to Employee, for no
additional consideration, 3,940 shares of common stock, par value $.00025 per
share, of the Company (“Common Stock”), which number of shares of Common Stock
are valued at approximately $100,000 based on a closing price of $25.38 per
share as of the close of trading on February 15, 2007. In the event that
Employee voluntarily terminates his employment with the Company on or before
August 16, 2007, Employee agrees to (i) transfer to the Company, without
consideration, all of the 3,940 shares of Common Stock issued pursuant to this
Section 1.4.7 and (ii) reimburse to the Company an amount equal to 100% of the
total amount of housing allowances and commuting and other relocation expenses
(collectively, “Relocation Expenses”) paid by the Company to Employee pursuant
to this Section 1.4.7 prior to the date of this Amendment Two. If Employee
voluntarily terminates his employment with the Company after August 16, 2007 but
on or before August 16, 2008, Employee agrees to (i) transfer to the Company,
without consideration, 1,970 shares of the Common Stock issued pursuant to this
Section 1.4.7 and (ii) reimburse to the Company an amount equal to 50% of the
total amount of Relocation Expenses paid by the Company to Employee pursuant to
this Section 1.4.7 prior to the date of this Amendment Two. For the avoidance of
doubt, for purposes of the previous two sentences, Employee shall not be
required to reimburse to the Company the House Purchase Price or the Cash
Payment in the event of any voluntary termination. For purposes of this
Section 1.4.7, the termination date shall be the last day worked by Employee,
not the day on which Employee gives notice to resign. Unless other payment
arrangements are made to reimburse i2 in a timeframe agreeable to the Company,
Employee authorizes the Company to deduct any monies due to the Company from
Employee’s pay or other monies due to Employee.”



--------------------------------------------------------------------------------

2. For the avoidance of doubt, the Parties agree that Employee’s housing
allowance and tax gross-up, as set forth in the related Amendment One to
Employment Agreement, shall be discontinued as of the date of this Amendment
Two.

Other than as set forth above, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment Two on and
as of the day and year first above written.

 

i2 Technologies, Inc.

/s/ John Harvey

John Harvey

Vice President and General Counsel Employee

/s/ Michael J. Berry

Michael J. Berry

Executive Vice President of Finance and Accounting and Chief Financial Officer